DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of US Application 16/697,853 (filed November 27, 2019, now abandoned), which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Application 62/772,367, filed November 28, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) dated September 16, 2020 and February 18, 2022 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election of the invention of Group I, methods of using rifabutin for medical treatment. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims
Currently, claims 1-19 are pending in the instant application.  Claim 19 is withdrawn from consideration as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Claims 1-18 read on the elected invention and are under consideration in the instant application.  

Claim Objections
Claims 7-11 are objected to for containing typographical errors.  In line one of each claim the word “claims” should be replaced with “claim.”

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, the claims recite broad limitations (for example “48 h” in claim 7, “repiratory tract, blood, circulation system, urinary tract, skin, surgical-site, and meningitis” in claims 9 and 15, “Acinetobacter baumannii, Acinetobacter lwoffi, Acinetobacter  calcoaceticus, Acinetobacter nosocomialis, and Acinetobacter  pittii” in claim 13, and “multi-drug resistant Acinetobacter bacteria” in claim 14.  Each of the above claims goes on to include a more narrow recitation of the above limitations modified by the term “preferably.”  It is unclear if the “preferred” limitations are required limitations of the claims, but for the purposes of interpreting the claims for prior art purposes, they are given their broadest reasonable interpretation and are not limited by the “preferably” clauses.  The claims should be amended to correct each instance of a broad and narrow limitation in the same claim.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., Emerging Microbes & Infections (2016). 
Sun et al. teach antibiotic combinations for the treatment of severe bacterial infections with multidrug-resistant (MDR) organisms. In particular, Acinetobacter baumannii was one of the 10 MDR clinical isolates studied (see Abstract).  In the prior art study, it was reported that Comb12 (colistin, auranofin and rifabutin) suppressed >80% growth in all 10 MDR strains, where with respect to the required dosage, all individual drug concentrations were near or below clinical breakpoints (p. 6 and Figure 4C at page 9).  The infection is treated in plasma, which reads on infection of the circulation system. Since the prior art teaches the treatment of Acinetobacter baumannii infection comprising administering rifabutin, the claims are anticipated.

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chromy et al., Future Microbiology, Vol. 7, No. 8, (2012) [SciFinder Abstract provided]. 
Chromy et al. teach the use of rifabutin to treat Acinetobacter baumannii isolated from US soldiers and marines, which reads on the requirement for treating humans.  The reference teaches the use of the method for treating wound infections (which reads on the claimed skin or surgical site infection).  According to the prior art, the three tested rifamycin compounds, which necessarily includes rifabutin, were found to be effective at preventing growth and preventing cellular respiration of MDRAb and select agent surrogate bacteria when evaluated in growth prevention assays, highlighting the potential for repurposing.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699